
	
		II
		Calendar No. 650
		110th CONGRESS
		2d Session
		S. 1740
		[Report No. 110–298]
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2007
			Mr. Conrad (for himself
			 and Mr. Dorgan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To amend the Act of February 22, 1889, and the Act of
		  July 2, 1862, to provide for the management of public land trust funds in the
		  State of North Dakota.
	
	
		1.Short
			 titleThis Act may be cited as
			 the North Dakota Enabling Act and
			 First Morrill Act Amendments Act of 2007.
		2.Management and
			 distribution of north dakota trust fundsThe Act of February 22, 1889 (25 Stat. 676,
			 chapter 180), is amended by adding at the end the following:
			
				26.North dakota
				trust funds
					(a)DispositionNotwithstanding
				section 11, the State of North Dakota shall, with respect to any trust fund in
				which proceeds from the sale of public land are deposited under this Act
				(referred to in this section as the trust fund)—
						(1)deposit all
				revenues earned by a trust fund into the trust fund;
						(2)deduct the costs
				of administering a trust fund from each trust fund; and
						(3)manage each trust
				fund to—
							(A)preserve the
				purchasing power of the trust fund; and
							(B)maintain stable
				distributions to trust fund beneficiaries.
							(b)DistributionsNotwithstanding
				section 11, any distributions from trust funds in the State of North Dakota
				shall be made in accordance with section 2 of article IX of the Constitution of
				the State of North Dakota.
					(c)Management of
				proceedsNotwithstanding section 13, the State of North Dakota
				shall manage the proceeds referred to in that section in accordance with
				subsections (a) and (b).
					(d)Management of
				land and proceedsNotwithstanding sections 14 and 16, the State
				of North Dakota shall manage the land granted under that section, including any
				proceeds from the land, and make distributions in accordance with subsections
				(a) and
				(b).
					.
		3.Management and
			 distribution of morrill act grantsThe Act of July 2, 1862 (commonly known as
			 the First Morrill Act) (7 U.S.C. 301 et seq.), is amended by
			 adding at the end the following:
			
				9.Land grants in
				the State of North Dakota
					(a)ExpensesNotwithstanding
				section 3, the State of North Dakota shall manage the land granted to the State
				under the first section, including any proceeds from the land, in accordance
				with this section.
					(b)Disposition of
				proceedsNotwithstanding section 4, the State of North Dakota
				shall, with respect to any trust fund in which proceeds from the sale of land
				under this Act are deposited (referred to in this section as the trust
				fund)—
						(1)deposit all
				revenues earned by a trust fund into the trust fund;
						(2)deduct the costs
				of administering a trust fund from each trust fund; and
						(3)manage each trust
				fund to—
							(A)preserve the
				purchasing power of the trust fund; and
							(B)maintain stable
				distributions to trust fund beneficiaries.
							(c)DistributionsNotwithstanding
				section 4, any distributions from trust funds in the State of North Dakota
				shall be made in accordance with section 2 of article IX of the Constitution of
				the State of North Dakota.
					(d)ManagementNotwithstanding
				section 5, the State of North Dakota shall manage the land granted under the
				first section, including any proceeds from the land, in accordance with this
				section.
					.
		4.Consent of
			 congressEffective July 1,
			 2009, Congress consents to the amendments to the Constitution of North Dakota
			 proposed by House Concurrent Resolution No. 3037 of the 59th Legislature of the
			 State of North Dakota entitled A concurrent resolution for the amendment
			 of sections 1 and 2 of article IX of the Constitution of North Dakota, relating
			 to distributions from and the management of the common schools trust fund and
			 the trust funds of other educational or charitable institutions; and to provide
			 a contingent effective date and approved by the voters of the State of
			 North Dakota on November 7, 2006.
		
	
		April 10, 2008
		Reported without amendment
	
